Citation Nr: 0121128	
Decision Date: 08/20/01    Archive Date: 08/27/01

DOCKET NO.  99-04 320	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to restoration of service connection for 
residuals of fracture of the fourth lumbar vertebra, where 
severance of service connection in a July 1961 RO decision is 
claimed to have been clear and unmistakable error (CUE).  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1944.

This appeal arises from an April 1998 rating decision of the 
RO, that determined that a July 1961 rating decision, which 
severed service connection for a lumbar spine condition, was 
not clearly and unmistakably erroneous.  


FINDINGS OF FACT

1.  By RO rating decision rendered in May 1945, service 
connection for residuals of a fracture of the fourth lumbar 
vertebra was granted.  

2.  By RO rating decision rendered in July 1961, service 
connection for residuals of fracture of the fourth lumbar 
vertebra was severed; the veteran was informed of that 
decision but did not appeal.  

3.  The rating decision rendered by the RO in May 1945 was 
not completely inconsistent with, and was not completely 
unsupported by, the evidence then of record.  

4.  The July 1961 rating decision classified the judgment of 
the rating board in May 1945 as clearly and unmistakably 
erroneous, and, in so doing, was completely inconsistent 
with, and completely unsupported by, the evidence then of 
record.  



CONCLUSION OF LAW

The rating decision in July 1961 that severed service 
connection for residuals of fracture of the fourth lumbar 
vertebra was clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 4005; 38 C.F.R. §§ 3.104(a), 3.105(a) (as in effect in July 
1961).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The May 1945 rating action which granted service connection 
for residuals of fracture of the fourth lumbar vertebra was 
based solely on a review of service medical records.  The 
veteran had not then been accorded a VA examination following 
his discharge from service.  Among these service medical 
records is an induction examination report that reflects no 
clinical documentation of a low back disorder.  Service 
medical records further reveal that the veteran was 
hospitalized from October 1943 to January 1944 for evaluation 
of chronic low back pain.  Data recorded for clinical 
purposes revealed that he had the sudden onset of pain in the 
lumbar region in 1941, while lifting a heavy load of wood.  
It was reported that, he remained in bed for several days, 
but no x-rays were taken.  It was noted that, in June 1943, 
he reinjured his spine while lifting a machine gun.  It was 
reported that the veteran had constant low back pain since 
entering service, but that the pain was worse in the last two 
months.  Clinical findings revealed that the veteran was 
tender to percussion over the lower lumbar spine.  There was 
no spasm, no limitation of motion, and no apparent pain on 
motion.  An x-ray revealed a compression fracture of L4.  

A certificate of disability for discharge dated in January 
1944 reflects that the veteran was discharged from active 
service in January 1944 because of his back

injury.  A medical board had determined that the compression 
fracture of L4 preexisted service, and was not aggravated by 
service.  

The veteran submitted a claim for VA compensation in February 
1944.  

In a May 1945 rating decision, the RO granted service 
connection for "old traumatic fracture of the 4th lumbar 
vertebra" and assigned a noncompensable evaluation.  The 
rating decision reflects that the determination was based on 
"service records."  A notice letter informed the veteran 
that service connection had been established for a back 
condition but that the requirements for a 10 percent 
disability rating had not been met.  The veteran did not 
appeal that decision.  

A VA outpatient treatment report reveals that, in December 
1949, the veteran complained of lumbosacral pain which was 
severe enough to prevent him from doing manual labor.  He 
reported that he had not worked for three months.  Clinical 
findings revealed a good range of motion of the spine and no 
spasm.  An x-ray confirmed a chip fracture of L4.  It was 
noted that, because of complaints of back fatigue, a narrow 
lumbosacral belt was issued to be used while the veteran did 
manual work.  

In March 1950, the Board of Veterans' Appeals (Board) denied 
entitlement to a compensable rating for a back disorder.  

A VA outpatient treatment report reveals that, in October 
1950, the veteran complained of lumbosacral pain when he did 
heavy lifting.  There was no radiation of pain down the 
extremities.  Flexion of the low back was normal and the 
veteran easily touched the floor.  

In February 1961, the veteran submitted a VA medical report, 
dated in January 1961, and requested that his claim be 
reopened.  The January 1961 report reflects complaint of back 
pain and numbness of the legs.  The diagnoses were congenital 
short right leg and low back strain.  

In a March 1, 1961 rating decision, the RO denied a 
compensable rating for the back condition.  The veteran was 
notified of that decision in a letter from the RO dated March 
8, 1961, but the veteran did not appeal. 

In a rating action dated March 31, 1961, the RO proposed to 
sever service connection for the back condition on the basis 
of CUE in the May 1945 rating action.  The determination of 
CUE was based on the fact that, "The injury was incurred 
prior to service and was not permanently aggravated by the 
veteran's short period of active duty."  In May 1961, the 
Director of the Compensation and Pension Service of the VA 
concurred with the proposal to sever service connection for 
old traumatic fracture of L4.  

In a letter dated May 19, 1961, the RO notified the veteran 
that service connection for the back condition was clearly 
wrong because it had existed prior to active service.  The 
letter stated that VA proposed to sever service connection.  
The letter also allowed the veteran 60 days to submit 
additional evidence.  

In a July 1961 rating decision, the RO severed service 
connection for a back condition and notified the veteran of 
that action in a letter dated August 2, 1961.  The letter 
reflects that notification was sent to the veteran's 
representative at that time.  The veteran did not appeal the 
decision.  

II. Legal Analysis

Although there has been a renumbering of the pertinent 
provisions of Title 38 of the United States Code Annotated 
since 1961, the content of the law and regulations then is 
similar to the law and regulations currently in effect.  
Service connection could be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 310.  A veteran who served during a 
period of war was presumed to be in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service existed before service would rebut the 
presumption.  38 U.S.C.A. § 311.  Where a veteran served 
during a period of war, a preexisting injury or disease will 
be considered to have been aggravated by service, when there 
is an increase in severity during such service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 353; 38 C.F.R. § 3.306(b).  

Prior to the existence of the United States Court of Appeals 
for Veterans Claims (Court), it was accepted practice to 
rebut the presumption of soundness at enlistment where 
recorded clinical data in service medical records established 
the preservice existence of a disability.  The recorded 
clinical data in this veteran's service medical records 
clearly and unmistakably established the preservice existence 
of a low back disorder.  X-rays which were not taken prior to 
service but were taken during service revealed that disorder 
to be residuals of fracture of the fourth lumbar vertebra.  
As such, the Board does not now dispute that the presumption 
of soundness at enlistment as to the preservice existence of 
residuals of fracture of L4 has been rebutted in this case.  

However, a determination that a preservice disability 
increased in severity during service and was thereby 
aggravated by service is almost always judgmental.  In this 
particular case, the service medical records revealed a 
second back injury during service in June 1943, and that the 
veteran's low back pain had increased in severity for two 
months preceding his admission to a military hospital in 
October 1943.  He was kept in the military hospital for three 
months before he was discharged from service due to his low 
back disability.  While the service medical board concluded 
that the disorder was not aggravated by service, the evidence 
could have just as easily supported a conclusion that it was 
aggravated by service.  

The Board finds no CUE in the RO decision to grant service 
connection for residuals of fracture of L4 in May 1945.  

The law grants a period of one year from the date of notice 
of the result of an RO determination for the filing of an 
application for review on appeal; otherwise that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. 
§ 4005; 38 C.F.R. §§ 3.104(a), 3.105(a) (effective May 29, 
1959 to December 31, 1962).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court 
propounded a three-pronged test to determine whether CUE was 
present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  In Fugo v. Brown, 6 Vet. App. 40 
(1993), the Court refined and elaborated on the test for CUE.  
The Court noted that CUE is a very specific and rare kind of 
error.  It is the kind of error of fact or law that, when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  

The RO conclusion in July 1961 that, an earlier finding of 
service aggravation of residuals of fracture of L4 was CUE, 
considering the evidence of record, was itself CUE.  Not only 
did the service medical records show increased 
symptomatology, the VA outpatient treatment reports in 
December 1949 and October 1950 demonstrated that the veteran 
was having continued low back symptoms following service.  

Given the conclusion that the July 1961 rating decision 
severing service connection for the veteran's low back 
disorder was CUE, the Board finds that the claim should be 
granted, and service connection for the veteran's low back 
disorder should be restored.  In reaching this decision, the 
Board does not intimate any opinion as to the appropriate 
disability rating for the veteran's low back disorder at the 
time service connection was severed.  

The Board also notes that, under 38 U.S.C.A. § 1159 (West 
1991), where service connection has been in force over 10 
years, it shall not be severed after January 1, 1962, except 
on a showing of fraud, lack of requisite service, or 
character of discharge.  At the time of the July 1961 
severance, that regulation was not yet in force and therefore 
it may not be considered.  


ORDER

Restoration of service connection for residuals of fracture 
of the fourth lumbar vertebra based on clear and unmistakable 
error in a July 1961 rating action severing service 
connection is granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

